Citation Nr: 0336591	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-09 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to August 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
rating decision by the Department of Veterans Affairs (VA), 
Regional Office (RO) in Salt Lake City, Utah, which denied 
service connection for PTSD.  

The Board notes that the veteran's representative, in 
Appellant's Brief filed in December 2003, asserted on behalf 
of the veteran that service connection may be warranted for 
one or more acquired psychiatric disorders other rhan PTSD, 
and made reference to diagnoses of an adjustment disorder and 
a dysthymic disorder.  Since the appeal has been fully 
developed and certified to the Board on only the PTSD issue, 
the others are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during service.

2.  The medical evidence notes several psychiatric diagnoses, 
including chronic dysthymia, paranoid disorder, adjustment 
disorder, depression, and personality disorder, as well as 
possible post-traumatic stress disorder.

3.  There is no credible supporting evidence to show in-
service stressors which might support a diagnosis of PTSD.


CONCLUSION OF LAW

Service connection for post-traumatic stress disorder is not 
warranted.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in this case.  

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
the U.S. Court of Appeals for Veterans Claims provided 
guidance regarding notice requirements under the VCAA, 
including that the veteran should be specifically notified as 
to what he needs to substantiate his claims and of his and 
VA's respective responsibilities with regard to claims 
development.  Here the veteran was notified of the VCAA in 
correspondence dated in April 2002.  In addition, a PTSD 
questionnaire was attached to the letter, asking the veteran 
to provide specific information as to events in service which 
he regarded as stressors which might have caused PTSD.  VA 
offered to assist in the procurement of any identified 
private medical records.  The veteran has not identified any 
such evidence so as to enable further development.   

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which held that the 
regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the claimant is 
not received within 30 days, instead of waiting a full year 
for such response from the claimant.  The RO's April 2002 
VCAA letter advised the veteran that he had 30 days to 
provide additional information, and further informed him that 
he had up to one year in which to submit additional evidence.  
Recently enacted legislation has overridden the holding in 
the PVA decision, permitting VA to render a decision without 
a one-year waiting period.  Veterans Benefits Act of 2003, 
Public Law No. 108- __ , Section 701 (H.R. 2297, Dec. 16, 
2003). 

II.  Factual Background

Service medical records do not indicate any psychiatric 
problems.  The veteran's August 1969 discharge examination 
was negative for any complaints or findings of any mental 
disorder.  Records from the veteran's period of service do 
not show that he engaged in combat.  The veteran worked as a 
mechanic during service in the U.S. Navy.  The record 
indicates that he served in the waters off the coast of 
Vietnam, and he asserts that he spent some time ashore.  

VA medical records from December 2001 to April 2002 show that 
the veteran was diagnosed and treated for dysthymic disorder, 
adjustment disorder, alcohol abuse.  Other diagnoses listed 
were paranoid disorder, personality disorder, and depression.  
A January 2002 VA outpatient record noted that the veteran 
denied having had combat experience, but reported having seen 
people killed.  The examiner ruled out PTSD for that time, 
stating that more history was needed to evaluate the 
veteran's diagnosis of PTSD, and that more information would 
be obtained regarding the veteran's experiences in Vietnam.  
In April 2002 the veteran was diagnosed with "possible PTSD 
issues". 

The veteran stated on his May 2002 PTSD questionnaire that he 
experienced three stressor events in service while assigned 
to the crew of the USS Goldsborough: he participated in 
blowing people off the side of a hill in early 1966; he saw a 
family on a boat blown up, most likely by his ship; and he 
went ashore in north Vietnam to pick up some people and was 
chased off the beach and returned "with no bullets".  He 
said he could not remember times and dates.

In a statement accompanying his July 2002 substantive appeal, 
the veteran stated that during his first trip to Vietnam he 
saw people on a hill running and a DC-3 aircraft fly over 
firing shots and "not only did the jungle disappear but so 
did the people".  He reported that his ship fired at people 
who came directly in the line of fire, apparently on a sampan 
or junk, after they were told to move, and "blew them up".  
Additionally he stated that around November 1968 he witnessed 
people shooting ashore and "guys in green running".  The 
veteran also indicated that in November they were shot at 
"thousands of times by shore battery that we had to go back 
and because our [Australian] sister ship took a bullet".  He 
offered no more specificity as to dates, personnel involved, 
etc.

III.  Analysis

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Notwithstanding the lack 
of a diagnosis of a psychiatric disorder during service, 
service connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The veteran seeks service connection for PTSD.  Establishing 
service connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2003); Anglin v. West, 11 Vet. App. 
361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
at 98.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In this case, there is no support in the records of the 
veteran's naval service for a finding that he engaged in 
combat with the enemy, nor does his occupational specialty in 
the Navy as a ship's mechanic indicate combat activities.  
Although he has asserted that he saw people killed on land 
while he was on shipboard and was shot at during a brief 
foray on shore, and that his ship fired on a sampan or junk 
which came into its line of fire, he has not provided 
specific information, as requested, as to the dates and 
locations of these events, or as to personnel involved.  As a 
result of his vague reports, whether he was exposed to combat 
cannot be corroborated, and the liberalized evidentiary 
standards of  38 U.S.C.A. § 1154(b) and the corresponding 
regulation, 38 C.F.R. § 3.304(d), do not apply.

Since it is not found that the veteran served in combat, to 
establish entitlement to service connection for PTSD he must 
satisfy the regulatory requirement of credible supporting 
evidence that a claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  Under DSM-IV, a sufficient stressor is 
one in which a person has been exposed to a traumatic event 
in which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others; and the person's response 
involved intense fear, helplessness, or horror.  See 38 
C.F.R. § 4.125; Cohen v. Brown, supra.

The veteran has not identified any specific in-service 
traumatic event capable of verification.  His vague 
statements that he was exposed to combat and was shot at 
while in Vietnam (it must be remembered that he was serving 
on a Navy ship) lack any sufficient detail to verify his 
claimed stressors.  All identified pertinent VA medical 
records have been obtained.  The veteran's vague allegations 
are inconsistent with his personnel records, and provide no 
details subject to verification.  Therefore, since the 
veteran has not identified any specific in-service stressor 
event upon which a diagnosis of PTSD may be based, no further 
action, to include a VA examination, is indicated.  As noted 
in the Introduction, the veteran has been diagnosed with 
other, non-PTSD psychiatric disorders.  Those issues are not 
resolved in the present decision.

As to PTSD, if the veteran provides sufficiently specific 
information as to a verifiable in-service stressor, he will 
be able to reopen his service connection claim for PTSD.  
Without credible supporting evidence of an in-service 
stressor, a threshold legal requirement for establishing 
service connection for PTSD is not met, and service 
connection for PTSD is not warranted.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



